Title: To James Madison from David Lenox, 10 March 1802
From: Lenox, David
To: Madison, James


					
						Sir
						London 10th. March 1802.
					
					I have the honor to acknowledge receipt of your Letter of the 1st. of January, in answer 

to mine of the 12th. of October last, requesting the Presidents Permission to return to 

America. I had with you anticipated the discharge of all Seamen claiming Protection as American 

Citizens on Peace taking place, altho’ not possessed of Certificates in the usual form, under 

the idea that as Men would not be wanted for the Navy, this Government would prefer 

discharging those who might be supposed most dissatisfied with the Service, but in this I 

have been disappointed, as you will perceive by the correspondence which I have had with the 

Admiralty on the subject, Copies of which I do myself the honor to send you enclosed.
					The impressment of our Seamen ceased immediately on the Preliminary Treaty, but 

applications continue to be made from Men on board Ships arriving, from Foreign Stations, 

& since my last return, to the 1st. Instant they Amount to ninety five. In the cases of Seamen 

where proof’s have been transmitted from the Department of State, unanswered at the date 

of my last Return, as well as in those cases where proof has since been received, the Answers 

are stated against their Names in the enclosed List.
					The Definitive Treaty is not yet signed, & Public opinion is much divided as to the 

result, but this will make no difference in regard to my return to America. I am making 

arrangements for that purpose & expect to embark some time in the month of May, when I 

shall deliver over to the Person designated by the President any business that may remain unfinished. I 

shall on my arrival repair to the seat of Government, & should my Official conduct meet 

the Approbation of the Executive, I shall feel compensated for some sacrifices which I have 

made during my continuance in Office. With great respect, I am Sir, Your most Obedient Servant
					
						D. Lenox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
